DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9725833 (Hasko et al.) in view of US 3730232 (Kleiner).
Regarding claim 1, ‘833 discloses: A weaving assembly (10) comprising a rotatable base (22, disclosed as rotatable, par. 16 Summary and par. 21, detailed description), a base positional controller (54), a weave control grid (fig. 7, “holding station” does form a ‘grid’ that ‘controls’ the weave structure), a warp fiber support (‘833 states, “In some examples, the warp fibers 42 are soft and not rigid enough to cantilever out from the base. In other examples, metallic or plastic fittings may be added to the free ends of flexible warp fibers 42. The fittings may be placed in holding stations, and the warp arms move the fittings from notch to notch as appropriate as the component is build up [par. 32, detailed description].), warp fiber arms (26a-26c), a warp fiber arm positional controller (‘833 states, “positional controller 50 associated with the warp fiber arms 26 [par. 19, detailed description].”) and a fill fiber wand (18).  
Regarding added limitations in amendment filed 9/14/2021, ‘833 discloses:  the warp fiber support comprises movable segments (“metallic or plastic fittings may be added to the free ends of flexible warp fibers 42. The fittings may be placed in holding stations, and the warp arms move the fittings from notch to notch as appropriate as the component is build up [par. 32, detailed description]…”, the warp fiber support passing through an opening in a rim (seen clearly in fig. 8, the rim is the upper edge of base 22 and plastic fittings are disclosed as placed in ‘notches’ which are ‘openings’ in a rim of base 22).
Regarding claim 2, ‘833 discloses: the weave control grid (“holding station” in fig. 7 shown on the rotatable base 22) is located on the rotatable base (22).
	Regarding claim 3, ‘833 discloses: the rotatable base (22; “The positional controller 54 is able to move the base 22 relative to the wand 18 and the warp fiber arms 26 [par. 19].”) rotates relative to the fill fiber wand (18) and warp fiber arms (26).
	Regarding claims 4 and 5;  and claims 16 and 18 verbatim respectively to claims 4 and 5, ‘833 discloses: “The holding station may be attached to the base or may be independent of the motion of the base [par. 33, detailed description].”  Fully disclosing ‘rotation’ of ‘end fittings’/warp fiber supports that are attached to the holding station that rotates with the base and/or independent of the base, as claimed.
	Regarding claim 6 and 17 verbatim to claim 6, ‘833 discloses: “The fittings may be placed in holding stations, and the warp arms move the fittings from notch to notch as appropriate as the component is build up [par. 32, detailed description]”.  These elements are ‘movable segments’.
Regarding added limitations in amendment filed 9/14/2021, ‘833 discloses:  the warp fiber support comprises movable segments (“metallic or plastic fittings may be added to the free ends of flexible warp fibers 42. The fittings may be placed in holding stations, and the warp arms move the fittings from notch to notch as appropriate as the component is build up [par. 32, detailed description]…”, the warp fiber support passing through an opening in a rim (seen clearly in fig. 8, the rim is an “adjacent upper edge of base 22” and plastic fittings are disclosed as placed in ‘notches’ which are ‘openings’ in a rim adjacent base 22).

	Regarding claim 7, ‘833 discloses: “The fittings may take the form of a bead with a through-hole. Prior to weaving, the ends of the warp fibers 42 are inserted through the holes and bonded with an adhesive. The holding station may be a fixture that has notches to hold the non-rigid warp fibers by draping the fitting over the notch and having gravity provide tension. The fittings may also take the form of mechanisms that provide tension by the action of a spring, similar to carriers that hold spools of fiber on a braiding machine [pars. 32-33].”  Two forms of fittings/warp supports are disclosed and they have different ‘shapes’ as claimed.
	Regarding claim 8, fittings/warp supports are disclosed as being moved by the warp fiber arms which are already disclosed as ‘independently movable’ so the fittings/warp support segments are also ‘independently movable’.  Further nothing precludes the movement of the fittings one by one or independently of each other.
	Regarding claim 9, the fittings/warp supports are disclosed as having through-holes.  Through-holes are equivalent to ‘notches’.
	Regarding claim 10, figure 7 clearly shows multiple warp supports/end fittings.
	Regarding claim 11, fittings/warp supports are disclosed as being moved by the warp fiber arms which are already disclosed as ‘independently movable’ so the fittings/warp supports are also ‘independently movable’.
	Regarding claim 12, ‘833 discloses: further comprising a movable guide (“The base 22 may move the warp fibers 42 over a piece of tooling shaped to the final desired contour [e.g., a mandrel] that is attached to the base 22 to facilitate forming the bend 66. The mandrel may move separately from the base 22 [par. 30, detailed description]”.)  Recited “mandrel” is a movable guide, as claimed.
	Regarding claim 15, ‘833 discloses: A weaving method (‘833 clearly discloses a method of weaving) comprising placing a first section of a fill fiber (30) between warp fibers (seen clearly in fig. 1), forming a pick (one row of the rows of 30 are a ‘pick’), rotating a base to reposition the warp fibers (‘833 discloses: “The positional controller 54 is able to move the base 22 relative to the wand 18 and the warp fiber arms 26. The positional controllers 46, 50, and 54 can be operated independently from each other or together [par. 19, detailed description].”, and placing a second section of the fill fiber between warp fibers to form a woven structure (second row of 30 in fig. 1 discloses a ‘second section’ as claimed), wherein at least a portion of the warp fibers are introduced to the woven structure using a weave control grid and at least a portion of the warp fibers are in contact with at least a portion of a warp fiber support (figs. 7 and 8 clearly show warp fiber end fittings/supports and holding station/control grid which are ‘in contact’ with warp fibers, as claimed).
Regarding added limitations in amendment filed 9/14/2021, ‘833 discloses:  the warp fiber support comprises movable segments (“metallic or plastic fittings may be added to the free ends of flexible warp fibers 42. The fittings may be placed in holding stations, and the warp arms move the fittings from notch to notch as appropriate as the component is build up [par. 32, detailed description]…”, the warp fiber support passing through an opening in a rim (seen clearly in fig. 8, the rim is the upper edge of base 22 and plastic fittings are disclosed as placed in ‘notches’ which are ‘openings’ in a rim of base 22).
	Regarding claim 19, ‘833 discloses: the warp fiber support has a contour in contact with the warp fibers (warp fiber end fittings in fig. 7 are in ‘contact with the warp fibers’) and the contour of the warp fiber end fittings and their placement in the holding station necessarily and inherently relates to a final shape of a woven structure.
	The claimed limitations not fully disclosed by ‘833 are those added in newest amendment filed 12/10/2021 regarding “movable segments having a slot with a pin to prevent the movable segments from being removed from the rim.”

	Secondly, US 3730232 (Kleiner) is referenced as it explicitly teaches, “connecting rod 18 converts during rotation of the coupled eccentric ring with the driving shaft the rotational movement of the shaft into a translatory movement for the heddle frame. The guide 19 holds the connecting rod 18 against a rotation. The tension member 20 extending to the heddle frame 20A engages the guided end of the connecting rod 18. Four pins 31 are arranged on the connecting rod 18 which pins are used through the slots 17 as guide and stops for the guide rails 16 (par. 2, description).”  This teaching explicitly teaches the use of pins and slots on a movable element of a weaving loom device to provide a fastening element that functions to guide and stop the movable element from being removed unwantedly.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the claimed device to further include newly claimed slot and pin fastener/holder arrangement on the movable elements to guide and stop the movable element so that it does not get removed unexpectedly.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9725833 (Hasko et al.) in view of US 3730232 (Kleiner) and further in view of US 5350139 (Leyderman).
‘833 in view of ‘232 does teach a mandrel/movable guide as stated above but does not disclose the mandrel/movable guide comprising segments that are movable independently.
However, ‘139 is referenced as it does teach a shape formation mandrel in figure 3 that is clearly shown comprising segments 20 that are ‘independently movable’ as they are threadingly and independently attached to the retaining means 22.  This type of mandrel is taught as providing the ability to form a structure with straight and arcuately portions in one processing step rather than by the formation of multiple separately shaped parts that must be subsequently pieced together.
Therefore it would have been obvious to one of ordinary skill in the art of mandrel formation at the time of filing the invention to modify the movable guide/mandrel already taught by ‘833 to further include ‘segmented’ and ‘independent mobility’ of the segments so that a mandrel/movable guide can be provided that allows the ability to form the final product with desired shapes in one processing step rather than by the formation of multiple separately shaped parts that must be subsequently pieced together.
Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.
Arguments and assertions do not apply to newly cited rejections above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newly attached PTO-892 cite newly found references with regards to newly cited claim limitations.

                                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732